IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                             NOS.
                                          WR-64,739-07
                                          WR-64,739-08
                                          WR-64,739-09


                      EX PARTE QUINTIN LEE ALONZO, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. W01-74583-L(C), W01-74561-L(C), AND W01-74559-L(C)
       IN THE CRIMINAL DISTRICT COURT NO. 5 FROM DALLAS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

two aggravated assaults and sentenced to imprisonment. The Dallas Court of Appeals affirmed the

convictions. Alonzo v. State, Nos. 05-03-00234-CR, 05-03-00235-CR, and 05-03-00654-CR (Tex.

App.—Dallas del. Jul. 26, 2004).

       Applicant contends, inter alia, that he is actually innocent of shooting the three victims. Ex
                                                                                                  2

parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996); Ex parte Franklin, 72 S.W.3d 671 (Tex.

Crim. App. 2002), citing Herrera v. Collins, 506 U.S. 390 (1993) and Schlup v. Delo, 513 U.S. 298

(1995). In support, Applicant presents the confession of Licho Escamilla and evidence supporting

the confession. The trial court finds, “Licho Escamilla, and not Applicant, shot and killed Santos

Gauna, and shot Israel and Cynthia Martinez.” The trial court concludes, “Applicant has met his

burden of proof—showing by clear and convincing evidence—that he is actually innocent of the

cases at issue.” The findings and recommendation are supported by the habeas record.

       Relief is granted. The judgments in Cause Nos. F01-74583, F01-74559, and F01-74561, in

the Criminal District Court No. 5 of Dallas County, are set aside because Applicant is actually

innocent of the offenses. It appears that Applicant is released from incarceration on a habeas bond,

but if he is in the custody of Texas prison officials, Applicant is remanded to the custody of the

Sheriff of Dallas County. Applicant shall answer the charges as set out in the indictments, and the

trial court shall issue any necessary bench warrants and orders within 10 days after the mandate of

this Court issues to dispose of Applicant’s cases.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 2, 2019
Do not publish